NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    AARON DONTEL KING, Appellant.

                             No. 1 CA-CR 16-0225
                               FILED 5-11-2017


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-002466-001
                The Honorable Alfred M. Fenzel, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Richard D. Gierloff, Attorney at Law, Mesa
By Richard D. Gierloff
Counsel for Appellant
                              STATE v. KING
                            Decision of the Court



                       MEMORANDUM DECISION

Judge James P. Beene delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Margaret H. Downie joined.


B E E N E, Judge:

¶1            This appeal was timely filed in accordance with Anders v.
California, 386 U.S. 738 (1967) and State v. Leon, 104 Ariz. 297 (1969)
following Aaron Dontel King’s convictions. King’s counsel searched the
record on appeal and found no arguable question of law that is not
frivolous. State v. Clark, 196 Ariz. 530 (App. 1999). King was given the
opportunity to file a supplemental brief in propria persona but did not do so.
Counsel now asks this Court to search the record for fundamental error.
After reviewing the entire record, we affirm King’s convictions and
sentences.

                 FACTS AND PROCEDURAL HISTORY1

¶2            In 2012, King held a victim at gunpoint while two accomplices
restrained and robbed the victim. Police pursued King and his two
accomplices to a condominium complex. King and one of his accomplices
broke into a condominium, where they demanded assistance from another
victim while holding him at gunpoint. King’s accomplice held the condo–
victim at gunpoint and attempted to take money out of a purse. King was
arrested by police as he attempted to flee.

¶3            After several attempts to reach a plea bargain, King went to
trial in 2014. The jury convicted King on all seven counts–one count of
armed robbery, two counts of kidnapping, two counts of aggravated
assault, one count of burglary in the first degree, and one count of
attempted armed robbery. The jury also found that all the offenses were
dangerous felonies, and found the presence of several aggravating factors.

¶4           The superior court imposed prison sentences of 7.5 years on
counts 2 and 7, 10.5 years on counts 1, 3, 4, and 6, and 12.5 years on count


1      We view the facts in the light most favorable to upholding the jury’s
verdicts and resolve all inferences against King. See State v. Fontes, 195 Ariz.
229, 230, ¶ 2 (App. 1998).


                                       2
                             STATE v. KING
                           Decision of the Court

5. The superior court ordered all sentences to run concurrently and gave
King credit for 726 days of presentence incarceration.

¶5           King untimely appealed in 2015, but this Court reconsidered
counsel’s Motion to Withdraw as a timely notice of appeal, and determined
King timely appealed. We have jurisdiction pursuant to Article 6, Section
9 of the Arizona Constitution, and Arizona Revised Statutes (“A.R.S.”)
sections 12–120.21(A)(1) (2017), 13–4031 (2017) and 13–4033(A)(1) (2017).2

                               DISCUSSION

¶6             The record reflects no fundamental error in pretrial
proceedings. King rejected the State’s plea offer after a Donald advisement,
and his case proceeded to trial. State v. Donald, 198 Ariz. 406 (App. 2000).
Although King’s trial was not held until over one year after arraignment,
the superior court properly determined that extraordinary circumstances
required continuance of the trial date, and such delay was indispensable to
the interests of justice. See Ariz. R. Crim. P. 8.5(b).

¶7            Defense requested a voluntariness hearing, but later agreed
to a settlement conference in lieu of the voluntariness hearing. See State v.
Alvarado, 121 Ariz. 485, 487 (1979) (“[I]t is the defendant who must move
for a voluntariness hearing[.]”). Pursuant to Arizona Rules of Criminal
Procedure 11, Defendant was examined by mental health professionals to
determine his competency to stand trial. After reviewing the mental health
reports, the superior court determined that King was competent to stand
trial.

¶8             The record also reflects King received a fair trial. He was
represented by counsel at all stages of the proceedings against him and was
present at all critical stages. The State presented direct and circumstantial
evidence sufficient for a reasonable jury to convict King. Although the gun
used in the robbery was not loaded, an unloaded gun is still a dangerous
weapon for an armed robbery offense. See A.R.S. § 13–105(19) (2017); State
v. Cordova, 198 Ariz. 242, 243, ¶ 5 (App. 1999). The jury convicted King of
attempted armed robbery of the condo–victim, but did not find that he did
so as consideration for the receipt of anything of pecuniary value when
determining the presence of aggravating circumstances. The elements of
attempted armed robbery and the aggravating circumstance of receipt of



2      Absent material revisions after the date of an alleged offense, we cite
a statute’s current version.


                                      3
                             STATE v. KING
                           Decision of the Court

pecuniary value are separate and distinct. See State v. Greenway, 170 Ariz.
155, 164 (1991); State v. Anderson, 210 Ariz. 327, 341–42, ¶¶ 49–50 (2005).

¶9            The jury was properly comprised of twelve members with
three alternates. The superior court properly instructed the jury on the
elements of the charges. The key instructions concerning burden of proof,
presumption of innocence, reasonable doubt, and the necessity of a
unanimous verdict were also properly administered. The jury returned a
unanimous verdict, and unanimously found the presence of several
aggravating circumstances. The superior court received a presentence
report, accounted for mitigating factors, and properly sentenced King to the
presumptive sentence.

                              CONCLUSION

¶10          We reviewed the entire record for reversible error and find
none; therefore, we affirm the convictions and resulting sentences.

¶11            After the filing of this decision, defense counsel’s obligation
pertaining to King’s representation in this appeal will end. Defense counsel
need do no more than inform King of the outcome of this appeal and his
future options, unless, upon review, counsel finds “an issue appropriate for
submission” to the Arizona Supreme Court by petition for review. See State
v. Shattuck, 140 Ariz. 582, 584–85 (1984). On the Court’s own motion, King
has 30 days from the date of this decision to proceed, if he wishes, with a
pro per motion for reconsideration. Further, King has 30 days from the date
of this decision to proceed, if he wishes, with a pro per petition for review.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        4